Citation Nr: 0425324	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation (SMC) for aid and 
attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from April 1944 to January 
1946 and from October 1950 to March 1954.

This appeal is from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The veteran has filed a motion to advance his appeal on the 
docket of the Board of Veteran's Appeals for good cause.  He 
is of advanced age, which is good cause to advance his 
appeal.  68 Fed. Reg. 53,684 (Sep. 12, 2003) (to be codified 
at 38 C.F.R. § 20.903(c)).  The motion is granted and the 
appeal is advanced.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran failed to report for scheduled VA examinations as 
noted in the supplemental statement of the case of January 
2004.   The object of the examinations was to obtain medical 
information necessary to determine his entitlement to special 
monthly compensation.

In an August 2004 brief, the veteran's representative averred 
that there is no copy in the veteran's VA claims file of any 
scheduling letter notifying the veteran of the place, date, 
and time of the VA examinations he did not attend.  The 
representative pointed out that the veteran submitted a 
change of address on November 25, 2002, and that there are 
copies in the file of VA correspondence dated after November 
2002 and addressed to his prior address.

The representative concluded that the presumption of 
administrative regularity afforded a government agency in the 
administration of its functions is rebutted, and it cannot be 
known if or where VA mailed notice of the examinations.  The 
Board agrees both as to rebuttal of the presumption of 
regularity and that it cannot be known from the record before 
the board if or where VA mailed any scheduling notice.

Additionally, the veteran did not attend a hearing he had 
asked for.  The copy in the file of the letter notifying him 
of the hearing is to an address he used prior to the November 
2002 change of address.  The Board will not presume he 
received the notice.  He has a right to a hearing.  38 C.F.R. 
§ 3.103 (b)(2) (2003).

It is not obvious, in this case, where VA ought to have 
mailed the scheduling notices or where it should mail them 
now.  It is, however, important, both to ensure due process 
regarding the hearing, and because regulation compels that VA 
deny a claim for increased benefits when the claimant fails 
without good cause to report for an examination necessary to 
determine his entitlement.  38 C.F.R. § 3.655(a), (b) (2003).

The veteran's claims file reveals the following about his 
residential address from shortly before he filed the instant 
claim to the present: VA medical records of October 2000 show 
the veteran's address-call it address 1.  His February 2001 
statement initiating the instant claim shows another 
address-call it address 2.  The RO mailed the June 2002 
statement of the case to address 2.  The veteran's 
substantive appeal of July 2002 shows address 3.  In October 
2002, the veteran submitted a statement showing address 4.  
The veteran's statement of November 25, 2002, stated it was a 
change of address-he reported address 1 again.  In March 
2003, the RO mailed notice of a scheduled hearing to address 
2.  In May 2003, the veteran submitted a statement showing 
address 2.  In January 2004, the RO mailed a supplemental 
statement of the case to address 1.  A subsequent January 
2004 VA document shows the RO's entered address 1 into a 
computerized database as a change of address.  The most 
recent correspondence from the RO to the veteran, in May 2004 
(on an unrelated matter), was to address 2.

It could reasonably be concluded the veteran receive all 
notices, even though he apparently had four addresses in four 
years, because the post office has not returned any mail as 
undelivered or undeliverable.  Because the record of the 
veteran's address changes is so confused, the Board will give 
the veteran the benefit of the doubt about whether VA has 
mailed notices to the correct address in each instance.

The veteran must understand, however, even if he did not 
receive correspondence mailed to his last address of record, 
it the veteran's burden to apprise VA of his whereabouts.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  If he does not, 
"there is no burden on the part of VA to turn up heaven and 
earth to find him."  Id. at 265.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA aid and 
attendance/ housebound examination and 
for an RO hearing.  The scheduling notice 
for the examination must advise the 
veteran of the consequences of failure to 
report for the examination without good 
cause, as set forth in 38 C.F.R. § 3.655 
(2003).  Mail both notices to the most 
recent address the veteran has provided 
VA.  Copies of both scheduling letters 
must be filed in the claims file.  

The examination report should contain 
sufficient information to determine 
whether it is at least as likely as not 
that the veteran is in need of regular 
aid and attendance, that is, if he is 
helpless or is so nearly helpless as to 
require the regular aid and attendance of 
another person.  The examiner or 
examiners should advance an opinion as to 
whether the veteran's chronic 
disabilities necessitate the regular 
assistance of another individual in 
performing his activities of daily living 
and/or render him permanently housebound.  
Send the claims folder to the examiner or 
examiners for review.  

The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should specifically state that 
such a review was conducted.   
Specifically the examiner should provide 
the following information:

a) The examiner should perform a thorough 
review of the veteran's claims file and 
medical history and should state in the 
examination report that such review has 
been conducted.

b) The examiner should state whether or 
not the veteran is substantially confined 
to his dwelling and the immediate premises 
due to his disabilities and the resulting 
confinement will continue throughout his 
lifetime.

c) The examiner should state whether or 
not the veteran is blind or so nearly 
blind as to have corrected visual acuity 
of 5/200 or less in both eyes, or 
concentric contraction of the visual field 
to 5 degrees or less.

d) The examiner should state whether or 
not the veteran is a patient in a nursing 
home because of mental or physical 
incapacity.

e) The examiner should state whether or 
not the veteran is helpless or so nearly 
helpless as to require the regular aid and 
attendance of another person.

f) The examiner should state whether or 
not the veteran is able to dress or 
undress himself or to keep himself 
ordinarily clean and presentable.

g) The examiner should state whether or 
not the veteran has the frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports or belts lacing at 
the back).

h) The examiner should state whether or 
not the veteran is unable to feed himself 
through loss of coordination of the upper 
extremities or through extreme weakness.

i) The examiner should state whether or 
not the veteran is able to attend to the 
wants of nature.

j) The examiner should state whether or 
not the veteran has incapacity, physical 
or mental, which requires care or 
assistance on a regular basis to protect 
the claimant from hazards or dangers 
incident to his daily environment.

2.  The RO should then readjudicate the 
veteran's entitlement to special monthly 
pension based on the need for regular aid 
and attendance or at the housebound rate.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




